DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         Allowable Subject Matter Withdrawn
The indicated allowability of claims 1-5, 7 and 8 in the previous Office Action mailed on 10/16/2020 is withdrawn in view of the newly discovered references to Nishikawa (WO 2016114174) and Tatebe (US 2013/0153427).  Rejections based on the newly cited references follow.

Rejections Withdrawn
	The 35 U.S.C. 103 rejection of claims 9-11 and 14 as being unpatentable over Nishikawa et al. (WO 2016/027777) in view of Chang et al. (US 2017/0291394) of record in the previous Office Action mailed on 10/16/2020 has been withdrawn due to the Applicant’s amendment filed on 12/15/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (WO 2016114174) in view of Tatebe (US 2013/0153427).
	Nishikawa discloses a multi-piece enclosure, comprising a metal part comprising a metal substrate (metal substrate 10) and a metal oxide layer (layer 10a) overlaying the metal substrate (see Description, page 2, lines 61-66), the metal oxide layer having an external surface that defines openings and undercut regions that extend from the openings towards the metal substrate (perforated portions 11; see Description, page 2, lines 66-67), each opening having a first width (R1), and each undercut region having a second width (R2) that is greater than the first width (Fig. 1), and a non-metallic bulk layer (resin member 20) comprising protruding portions that extend into the undercut regions (perforated portions 11) to interlock the non-metallic bulk layer with the metal part (Fig. 1; see Description, page 2, lines 68-72).
	Nishikawa fails to teach the metal oxide layer having pores.
	Tatebe teaches that it is well known in the metal art to provide a metal surface with a metal oxide layer having pores therein for the purpose of increasing corrosion resistance and wear resistance, and to impart a desired color to the surface by filling the pores with dyes or metal (paragraphs [0004] and [0006-0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal oxide layer in Nishikawa to include pores therein as suggested by Tatebe in order to increase corrosion resistance and wear resistance, and to impart a desired cosmetic appearance, if desired, such as by filling the pores with dyes or metal.
Furthermore, the limitation “a multi-piece enclosure for a portable electronic device” has not been given patentable weight because it has been held that a preamble is denied the effect of 
Regarding claim 2, Nishikawa fails to specifically teach each undercut region having a depth that is less than the second width. It would have been an obvious matter of design choice to change the shape of the undercut regions in Nishikawa to have a depth that is less than the second width, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art in absence of showing unexpected results. MPEP 2144.04.
Regarding claim 4, Nishikawa fails to specifically teach the openings being evenly distributed along the external surface. Nishikawa teaches the distance between the openings being preferably between 200 µm or less (page 3, lines 107-111). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance between the openings in Nishikawa so that the openings are evenly distributed along the external surface in order to provide the desired pattern. 

However, Nishikawa fails to teach the metal oxide layer having a thickness of 0.5 micrometers or greater. 
Tatebe teaches that it is well known in the metal art to provide a metal surface with a metal oxide layer having a thickness of greater than 0.5 micrometers (paragraph [0026]) for the purpose of providing increased corrosion resistance and wear resistance (paragraphs [0004] and [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal oxide layer in Nishikawa to have a thickness of greater than 0.5 micrometers as suggested by Tatebe in order to provide increased corrosion resistance and wear resistance.
Regarding claim 7, Nishikawa fails to specifically teach the openings representing between about 25% to about 75% of the external surface. It would have been an obvious matter of design choice to modify the openings in Nishikawa to represent between about 25% to about 75% of the external surface, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Regarding claim 8, Nishikawa teaches the metal substrate (metal member 10) comprising an aluminum alloy, and the non-metallic bulk layer (resin member 20) comprising a polymer (see Description, page 2, lines 73-79).

s 3, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (WO 2016114174) in view of Tatebe (US 2013/0153427) and further in view of Chang et al. (US 2017/0291394) [hereinafter Chang].
Regarding claims 3 and 9, Nishikawa discloses a composite enclosure (Fig. 1) comprising a part including a metal substrate (metal substrate 10) overlaid by a metal oxide layer (layer 10a; see Description, page 2, lines 61-66), the part defining recessed interlocking structures (Fig. 1) that extend from openings (perforated portions 11) defined by the metal oxide layer towards the metal substrate (Fig. 1), each recessed interlocking structure having an undercut geometry (perforated portions 11), and a non-metal part (resin member 20) having a bulk portion that comprises protruding features that fill the recessed interlocking structures (Fig. 1; see Description, page 2, lines 68-72).
Nishikawa fails to teach the undercut regions being defined by etched walls having textured surfaces, and fails to teach the metal oxide layer having pores.
	Tatebe teaches that it is well known in the metal art to provide a metal surface with a metal oxide layer having pores therein for the purpose of increasing corrosion resistance and wear resistance, and to impart a desired color to the surface by filling the pores with dyes or metal (paragraphs [0004] and [0006-0008]).
Chang teaches a recessed interlocking structure being defined by etched walls having textured surfaces for the purpose of forming a strong mechanical connection between two articles, thereby improving the bonding strength between the two articles (paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal oxide layer in Nishikawa to include pores therein as suggested by Tatebe in order to increase corrosion resistance and wear 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walls of the undercut regions in Nishikawa to be textured surfaces as suggested by Chang in order to form a strong mechanical connection between the two parts, thereby improving the bonding strength between the two parts.
The limitation “a composite enclosure for a portable electronic device” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “a composite enclosure for a portable electronic device” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Regarding claim 10, Nishikawa discloses each opening (perforated portions 11) having a first width (R1), and each recessed interlocking structure having a second width (R2) that is greater than the first width (Fig. 1).
Regarding claim 11, Nishikawa fails to specifically teach the openings representing between about 25% to about 75% of the external surface. It would have been an obvious matter of design choice to modify the openings in Nishikawa to represent between about 25% to about 

Regarding claim 14, Nishikawa fails to teach the depth of each of the recessed interlocking structures being between about 10 micrometers to about 20 micrometers.
Chang teaches a composite article having recessed interlocking structures wherein the recessed interlocking structures have a depth in a range from about 1 micrometer to about 100 micrometers, which includes the claimed range of between about 10 micrometers to about 20 micrometers, for the purpose of providing a strong mechanical grip between the two articles thereby improving the bonding strength between the two articles (paragraphs [0016] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recessed interlocking structures in Nishikawa to each have a depth between about 10 micrometers to about 20 micrometers as suggested by
Chang in order to provide a strong mechanical grip between the two members thereby improving the bonding strength between the two members. 

Response to Arguments
Applicant’s arguments with respect to claims 9-11 and 14 have been considered but are moot in view of the new grounds of rejection, which are presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781